





CITATION: R. v. Rogers, 2011 ONCA 539



DATE: 20110803



DOCKET: C53285



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and Watt JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Nikolas Rogers



Appellant



Phillip Millar, for the appellant



Ghazala Zaman, for the respondent



Heard and endorsed: July 28, 2011



On appeal from conviction entered by Justice E. McGrath, of
          the Ontario court of Justice, dated June 9, 2010



APPEAL BOOK ENDORSEMENT



[1]

The Crown concedes that the verdict of guilty of possession of cocaine
    was an unreasonable verdict. That verdict is therefore set aside and an
    acquittal entered. The appellant did not seek leave to appeal sentence.
    Consequently, we are not able to address the issue of the sentence as it
    applies to the conviction for possession of marijuana on the appeal before us.


